31 So. 3d 934 (2010)
Douglas FERNANDEZ, Appellant,
v.
Angie CRESPO f/k/a Angie Fernandez, Appellee.
No. 3D09-2924.
District Court of Appeal of Florida, Third District.
April 7, 2010.
Douglas Fernandez, in proper person.
Alfaro & Fernandez and Elbert Alfaro, for appellee.
Before COPE, GERSTEN, and WELLS, JJ.
PER CURIAM.
Affirmed.
COPE, J. (concurring).
The appellant argues that the trial court's order regarding visitation was based on a misunderstanding of the facts. That may be so, but the transcript of the hearing indicates that the appellant did not clearly make this point at the hearing below. For that reason, I join in affirming the trial court's order.